Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant has amended to overcome the previous 101 rejection.

Examiner's Statement of reason for Allowance
Claims 1, 5-7, 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for analyzing code that uses web framework using local parameter models.
The closest prior art, as previously recited, Artzi (US 2012/0131670, hereafter referred to as ‘670), Artzi (US 2012/0102474, hereafter referred to as '474), Kalman (US 2013/0205399)are also generally directed to various aspects of testing web vulnerabilities by analyzing code that uses web framework.  However, none of Artzi, Artzi, Kalman teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, 13.  For example, none of the cited prior art teaches or suggest the newly amended steps of:  loading code of the web application, the web application associated with a framework and using data objects of the framework including a request object of the framework and response object of the framework; determining a model of the framework, the model identifying the data objects comprising a of the framework used by the web application including the request object and the response object of the framework, wherein the request object and the response object are global objects of the framework,
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439